Citation Nr: 1130243	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  03-15 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed Charcot-Marie-Tooth disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1988.  

This matter initially came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision by the RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2005.  A transcript of that proceeding is of record.  

In July 2007 and in June 2009, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed, and, notably, the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to Charcot-Marie-Tooth disease since service.  

2.  The currently demonstrated Charcot-Marie-Tooth disease is shown as likely as not to be etiologically linked to manifestations exhibited by the Veteran during his extended period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by Charcot-Marie-Tooth disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
  

Analysis

The Veteran is claiming that his Charcot-Marie-Tooth disease had its onset during his period of active service.  The claim is supported by his testimony and written statements, internet research, and a statement from an employer.  

Significantly, in conjunction with the Veteran's hearing in January 2005, the Veteran was noted to be in extreme discomfort, to be ambulating with a cane, and frequently to have to change position in his chair or stand in order to obtain relief from his back pain.  Further, the DRO noted that the Veteran was forthright in his testimony.  

The service treatment records reflect that, in April 1978, the Veteran was treated for dull, aching pain across the toes of both feet for one month when walking, running or standing for a long period and was diagnosed with pes cavus.  

The Veteran was put on profile in August and November 1978 due to complaints of sore and painful feet, high arches, and symptomatic bilateral pes cavus.  In November 1978, he also complained of having hammertoes of both feet.  

In December 1978, the Veteran was treated for dizziness and headaches secondary to a fall.  The practitioner noted there was no loss of strength in the limbs, apparent trauma to the head, and indication of concussion.  

In September 1980, he was treated for a bruise to the left knee and gave a history of treatment for blood clots in the legs.  He denied having had any known trauma or pain.  

An October 1981 podiatry/ortho note indicated that the Veteran was treated for bilateral hammertoe and pes cavus.  In April 1983, he was treated for complaints of foot pain.  He denied injuring his foot, but noted that pain began when he was walking and his foot started swelling.  He was diagnosed with tendonitis.  

An emergency care and treatment report, dated in July 1986, noted the Veteran's complaints of nausea, feeling faint and experiencing a temporal headache.  He described having light-headedness and feeling faint, but denied double vision, numbness, or tingling feeling of limbs.  He was diagnosed with hypotensive reaction, and on further questioning, it was noted that he had been exposed to tear gas.  

A Report of Medical History, dated in October 1988, shows that the Veteran "checked-the-box" for "cramps in your legs," for "arthritis, rheumatism or bursitis," and for "foot trouble."  An orthopedic clinic note, dated in November 1988, showed that the Veteran complained of occasional pain in both heels and the right hip.  

Further, a November 1988 Medical Board report noted that a podiatry evaluation had been performed in April 1978 for flexible pes cavus treated with inlay orthotics and that he had been treated in the emergency room for vasovagal hypotensive reaction in 1986 after "exposure to CS gas."  Additionally, the report showed that multiple visits were documented throughout the health record for chronic intermittent lower back pain.  

On examination, the Veteran was noted to be ambulatory without external assistive devices, but with a stiff and somewhat guarded gait.  Straight leg raising was permitted to 60 degrees, bilaterally, with further elevation limited because of lower back pain, the Achilles tendon and quadriceps reflexes were +2 and equal, and the seated straight leg raise maneuver was negative on the right side, but on the left side reproduced his lower back pain without leg pain elicited with ankle dorsiflexion.  

Notably, a VA Form 21-526, the Veteran's Application for Compensation or Pension, in December 1988, immediately following service, claimed a variety of disorders of the lower extremities, including recurrent bilateral foot pain and hammertoes.  

A VA examination report, dated in April 1989, reveals findings of no sensory or motor defect, normal heel and toe walking, and an ability to squat with a full range of motion of the left ankle.  

The examiner observed that the Veteran had hammertoes, for which he wore supports for a time, and foot pain that was referenced to a left ankle sprain in service.  Significantly the Veteran was diagnosed with hammertoes.  

The Veteran is shown to have had a current diagnosis of Charcot-Marie-Tooth disease starting in 1996.    

A VA spine examination report, dated in October 1997, showed findings of the lower limbs being negative for any neurological deficiency, muscle atrophy or abnormal muscle tone.  Straight leg raising was registered as 30 degrees, with complaints of back pain, and seated straight leg raising was to 80 degrees with complaints of back pain.  

A VA spine examination, conducted in April 2002, noted that the Veteran's lower limbs were negative for any neurological deficiency.  The examiner observed no muscle atrophy and normal tone.  Straight leg raising was resisted with severe pain in the back to 20 degrees on each side.  

The examiner observed that the Veteran got up onto the examination table with manifestation of extreme difficulty, rolling over and trying to hold his one leg and pulling it up to the table with extreme difficulty and pain.  Likewise, he had extreme difficulty getting down. 

A VA spine examination, conducted in May 2003, included an observation that the Veteran walked with a slight limp favoring his left leg.  On neurologic examination, strength was noted as 5 out of 5; his deep tendon reflexes were +1 and symmetric; his toes were downgoing, and straight leg raise was negative.  

Diagnostic testing, including an electromyogram of the lower extremities performed in October 2002, revealed evidence of a distal sensorimotor demyelinating polyneuropathy affecting the lower limbs with no electrodiagnostic evidence of a lumbar radiculopathy.  
 
Significantly, the VA examination reports, dated in October 2005 and October 2009, included the diagnosis of Charcot-Marie-Tooth disease.  

The VA examiner in October 2005 noted that foot deformity producing a high arch, pes cavus, and hammertoes was a characteristic clinical presentation and physical finding in Charcot-Marie-Tooth disease; hence, the examiner opined that the in-service diagnosis of bilateral pes cavus with hammertoes was at least as likely as not the earliest manifestations of his Charcot-Marie-Tooth disease.  

The October 2009 VA examiner also concluded that, based on the Veteran's history and chart review of findings, it was at least as likely as not that his currently diagnosed Charcot-Marie-Tooth disease had its clinical onset during his service, as the Veteran had an ongoing history of progressive issues with balance, coordination, hammer-toeing and high arch development, in addition to paresthesia and possible chorea-type movements.  

An addendum to the October 2009 report, dated in February 2011, indicated that, in reviewing the service file, the examiner could not find specific examples to support the October 2009 statement that showed any weakness in the arms or lower extremities.  

The examiner added that there was no evidence in the service records during the time of the Veteran's service of progressive muscular atrophy.  

The examiner noted that the Veteran believed he had weakness which contributed to frequent falls; however, the Veteran denied being medically evaluated for those falls by a provider, which the examiner concluded invalidated the Veteran's statement.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, the Veteran's assertions of experiencing weakness in his extremities during service are competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  

The Veteran's testimony as to his symptomatology and the onset of his symptoms is also found to be credible.  

In this regard, the Board notes that he filed a claim for hammertoes and foot pain immediately following his discharge from service, he was noted as having foot pain and diagnosed with hammertoes in the April 1989 VA examination, and has consistently described symptoms of pain and weakness throughout the duration of the appeal.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the symptoms documented during the Veteran's extended period of active service as likely as not were the initial manifestations of the current disability manifested by Charcot-Marie-Tooth disease.  

Accordingly, by extending the benefit of the doubt to the Veteran, service connection for Charcot-Marie-Tooth disease is warranted.  


ORDER

Service connection for Charcot-Marie-Tooth disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


